Citation Nr: 1047494	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  10-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel








INTRODUCTION

The appellant contends that he had recognized guerilla service 
from July 1943 to May 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2010 
decisional letter by the Manila RO that denied the appellant's 
claim seeking compensation from the Filipino Veterans Equity 
Fund.  Because veteran status of the person seeking benefits is a 
threshold requirement for establishing entitlement to such 
benefit, that is the matter before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the Armed 
Forces of the United States.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible to receive a 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 107 (West 2002 & 
Supp2009); American Recovery and Reinvestment Act § 1002, Pub. L. 
No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   In Palor v. 
Nicholson, 21 Vet. App. 325 (2007) the U.S. Court of Appeals for 
Veterans Claims (Court) held that in claims where it is first 
necessary to establish veteran status, proper VCAA noticed must 
be tailored to inform the claimant of the information or evidence 
necessary to prove the element of veteran status, what 
information the appellant is responsible for providing , and what 
information VA will seek to obtain concerning that element. 

A close review of the claims file found that the appellant was 
not advised of VA's duties to notify and assist in the 
development of his claim prior to its initial adjudication.  
However, the Board finds that he is not prejudiced by such notice 
defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009) the 
United States Supreme Court held, in essence, that -except for 
cases in which VA has failed to inform the claimant of the 
information and evidence necessary to substantiate the claim- the 
burden of proving harmful error must rest with the party raising 
the issue, and determinations on the issue of harmless error 
should be made on a case-by-case basis.   The appellant has not 
alleged that he is prejudiced because he did not receive timely 
notice of what is necessary to substantiate his claim.  Based on 
evidence he provided in his March 2009 claim for the benefit 
sought, the RO sought service department verification of his 
alleged service, and based on the service department 
certification that he did not have qualifying service, the RO 
determined that he was ineligible for the benefit sought as a 
matter of law.  When an appellant is ineligible for VA benefits 
as a matter of law based on the service department's refusal to 
certify his service, he is not prejudiced by VA's failure to 
notify him of the various methods available for proving 
Philippine veteran status.  See Palor, 21 Vet. App. at 332-33.  

The RO sought certification of the appellant's alleged military 
service.  There is no indication that the information VA 
submitted to the service department for verification purposes was 
incomplete or erroneous.  The appellant has not submitted any 
additional information suggesting that recertification is 
necessary; the alleged unit of service has remained unchanged.  
VA's duty to assist .is met.  

There is no legal entitlement to the benefit claimed (Filipino 
Veterans Equity compensation benefits) because the Veteran did 
not have qualifying recognized active military service.  Because 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim, any VCAA 
notice or assistance deficiencies are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim).

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
appellant's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no  
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

As noted, the appellant seeks entitlement to a one-time payment 
from the Filipino Veterans Equity Compensation Fund.

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
Feb. 17, 2009).  Payments for eligible persons will be  either in 
the amount of $9,000 for non-United States citizens, or $15,000 
for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made  
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Section 1002(j)(2) also provides that VA will 
administer its provisions in a manner consistent with VA law 
except to the extent otherwise provided in the statute.

As noted, the critical question here is whether the appellant has 
the requisite military service.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The Court has held that the 
findings by the service department verifying a person's service 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).

The appellant has not submitted any document that meets the first 
requirement of 38 C.F.R. § 3.203(a); he has not submitted a DD 
Form 214, a Certification of Release or Discharge from Active 
Duty, or an original Certificate of Discharge from the U.S. Armed 
Forces.  He has submitted several documents generated by various 
Philippine government entities indicating that he served with 
Intelligence Unit- Guerilla; 2nd Signal Co. 1st Regual Mla. Div. 
PA. from July 1943 to May 1946.  (And in February 2010 he 
submitted a form with the same information).  The RO sought 
service department certification of the alleged service.  In a 
November 2009 response, the NPRC in St. Louis certified: 
"Subject has no service as a member of the Philippine 
Commonwealth Army, including recognized guerillas, in the service 
of the United States Armed Forces."  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
appellant has not submitted any additional information suggesting 
that a recertification of service must be sought.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

Accordingly, the Board finds that the appellant did not have the 
requisite service, and is not a veteran so as to establish basic 
eligibility for compensation from the Filipino Veterans Equity 
Compensation Fund.  Since the law is dispositive in this matter, 
the claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his 
entitlement  to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


